                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                Plaintiff,                      )
                                                )
          vs.                                   )           Case No. 1:18CR00171 JAR
                                                )
GABRIEL SANTOS-CAPORAL,                         )
                                                )
                Defendant.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Abbie Cries-Leoni (ECF No. 24).           On November 28, 2018, Defendant

Santos-Caporal filed a Motion to Dismiss Indictment (ECF No. 20).              Magistrate Judge

Crites-Leoni recommends the Court Defendant’s Motion to Dismiss Indictment.

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate

Judge Abbie Crites-Leoni, who filed a Report and Recommendation on January 9, 2019 (ECF No.

24). Defendant Santos-Caporal filed an objection to the Report and Recommendation on January

10, 2019 (ECF No. 26). Defendant Santos-Caporal summarily states that he objects to the

conclusion drawn by Magistrate Judge Crites-Leoni, but fails to provide any countervailing

rationale for his position. The Court finds that the Magistrate Judge’s conclusion is supported by

the evidence, and Defendant Santos-Caporal’s objection is not persuasive.

       The Magistrate Judge recommends that the Motion to Dismiss (Doc. No. 20) be denied.

After de novo review of this matter, this Court adopts the Magistrate Judge’s recommendation.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the United States

Magistrate Judge [24] is SUSTAINED, ADOPTED, AND INCORPORATED herein.
       IT IS FURTHER ORDERED that the Motion to Dismiss Indictment [20] is DENIED.

Dated this 6th day of February, 2019.




                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE
